Citation Nr: 1420250	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  08-15 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for sarcoidosis of the lung with shortness of breath.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel

INTRODUCTION

The Veteran served on active duty from January to April of 1987 and from October 1990 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In October 2009, following an August 2009 Travel Board hearing, the Board reopened the Veteran's previously denied claim and remanded it for additional development.  The Board also remanded the reopened claim for service connection for a lumbar spine disorder, but this claim was subsequently granted in a January 2011 rating decision.

A January 2014 VA Form 27-0820 (Report of General Information), in VBMS, indicates that the Veteran had a request "to open a claim for PTSD," for which he is not service connected.  This matter is referred to the RO for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its October 2009 remand, the Board requested additional development, including obtaining Army National Guard service treatment records.  While the requested steps were taken on remand, the Board has discovered that the newly acquired Army medical records were in fact from a different Veteran, albeit with a very similar name.  These records have since been removed from the claims file and returned to the file of the correct veteran, but the error of adding the wrong veteran's records to the claims file raises the question of whether there may exist additional service treatment records of this Veteran not already obtained, as there appears to have been an identity mixup with the prior search.  In order to ensure that the Veteran's claim is adjudicated based upon a complete and accurate record, the Board finds that a follow-up search for service department records is needed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate service department entities (e.g., the Louisiana Adjutant General) to ensure that all relevant National Guard service treatment records not already contained in the claims file are obtained, if possible.  It is essential to ensure that any obtained records are in fact the Veteran's own records, rather than those of a veteran with a similar name.  All records obtained pursuant to this search must be added to the claims file.

2.  Then, after ensuring that any necessary follow-up development has been accomplished, the claim must be readjudicated.  If the determination remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

